Exhibit 10.29
___________ __, 20__
[Name of Recipient]
[Address]
Notice of Grant of Restricted Stock Units
Dear [Name]:
Congratulations! You have been granted a Restricted Stock Unit award (the
“Award”) pursuant to the terms and conditions of the Verint Systems Inc. (the
“Company”) [Stock Incentive Compensation Plan][2004 Stock Incentive Compensation
Plan][2010 Long-Term Stock Incentive Plan][, as modified by the [UK Sub-Plan
thereunder][Canadian Sub-Plan thereunder][Israeli Supplement thereto],] (the
“Plan”) and the attached Verint Systems Inc. Restricted Stock Unit Award
Agreement (the “Agreement”). The details of your Award are specified below and
in the attached Agreement.

         
 
  Granted To:   [Name]
 
  ID#:   [ID Number]
 
       
 
  Grant Date:   [___________]
 
       
 
  Units Granted:   [Number]
 
       
 
  Price Per Unit:   U.S.$0.00
 
       
 
  Vesting Schedule:    
 
      The Restricted Stock Units granted hereby shall vest on each of the
following dates:
 
       
 
      (a) [___________];
 
      (b) [___________]; and
 
      (c) [___________].

            Verint Systems Inc.
      By:           Name:           Title:      

Universal Time-Based RSU Form (2011)

 

 



--------------------------------------------------------------------------------



 



By my signature below, I hereby acknowledge my receipt of this Award granted on
the date shown above, which has been issued to me under the terms and conditions
of the Plan and the Agreement. I agree that the Award is subject to all of the
terms and conditions of this Notice of Grant of Restricted Stock Units, the
Plan, and the Agreement.
If I am a resident of Canada, I also acknowledge having requested that this
Notice and all documents referred to herein be drafted in the English language.
Je reconnais également avoir exigé que ce document ainsi que tout document
auquel ce document fait référence, soient rédigés en langue anglaise.
Signature:
                                                                       Date:
                    
Universal Time-Based RSU Form (2011)

 

2



--------------------------------------------------------------------------------



 



VERINT SYSTEMS INC.
RESTRICTED STOCK UNIT AWARD AGREEMENT
This Restricted Stock Unit Award Agreement (“Agreement”) and the Verint Systems
Inc. [Stock Incentive Compensation Plan][2004 Stock Incentive Compensation
Plan][2010 Long-Term Stock Incentive Plan][, as modified by the [UK Sub-Plan
thereunder][Canadian Sub-Plan thereunder][Israeli Supplement thereto],] (the
“Plan”) govern the terms and conditions of the Restricted Stock Unit Award (the
“Award”) specified in the Notice of Grant of Restricted Stock Units (the “Notice
of Grant”) delivered herewith entitling the person to whom the Notice of Grant
is addressed (“Grantee”) to receive from Verint Systems Inc. (the “Company”) the
number of restricted stock units indicated in the Notice of Grant (the
“Restricted Stock Units”).

1   RESTRICTED STOCK UNITS; VESTING

1.1   Grant of Restricted Stock Units.

(a)   The Award of the Restricted Stock Units is made subject to the terms and
conditions of the Plan, this Agreement and the Notice of Grant. If and when the
Restricted Stock Units vest in accordance with the terms of the Plan, this
Agreement and the Notice of Grant without forfeiture, and upon the satisfaction
of all other applicable conditions as to the Restricted Stock Units, one Share
shall be issuable to Grantee for each Restricted Stock Unit that vests on such
date, which Shares, except as otherwise provided herein or in the Notice of
Grant, will be free of any Company-imposed transfer restrictions. Any fractional
Restricted Stock Unit remaining after the Award is fully vested shall be
discarded and shall not be converted into a fractional Share.

1.2   Restrictions.

(a)   Except as provided herein, Grantee shall not have any rights as a
stockholder with respect to any Shares to be distributed under the Plan until he
or she has become the holder of such Shares as provided in the Plan.

(b)   The Award is subject to the transferability restrictions under the Plan.

1.3   Vesting.

(a)   Subject to the terms and conditions of this Agreement, the applicable
percentage or fraction (per the Notice of Grant) of Restricted Stock Units
awarded hereunder shall be deemed vested and no longer subject to forfeiture
under this Agreement on the applicable vesting date in accordance with the
schedule set forth in the Notice of Grant.

(b)   Vesting shall cease upon the date Grantee’s Continuous Service terminates
for any reason, unless otherwise determined by the Board or the Committee in its
sole discretion.

Universal Time-Based RSU Form (2011)

 

3



--------------------------------------------------------------------------------



 



1.4   Forfeiture.

(a)   If Grantee’s Continuous Service terminates for any reason, all Restricted
Stock Units which are then unvested shall, unless otherwise determined by the
Committee in its sole discretion, be cancelled and the Company shall thereupon
have no further obligation thereunder. For the avoidance of doubt, subject to a
separate written agreement between the parties, Grantee acknowledges and agrees
that he or she has no expectation that any Restricted Stock Units will vest on
the termination of his or her Continuous Service for any reason and that he or
she will not be entitled to make a claim for any loss occasioned by such
forfeiture as part of any claim for breach of his or her employment or service
contract or otherwise.   1.5   Delivery.

(a)   Subject to Section 1.6 and any other applicable conditions hereunder, as
soon as administratively practicable following the vesting of Restricted Stock
Units in accordance with the terms of this Agreement (but in no event later than
the date the short-term deferral period under Section 409A of the Code expires
with respect to such vested Shares), the Company shall issue the applicable
Shares and, at its option, (i) deliver or cause to be delivered to Grantee a
certificate or certificates for the applicable Shares or (ii) transfer or
arrange to have transferred the Shares to a brokerage account of Grantee
designated by the Company.

(b)   Notwithstanding the foregoing, the issuance of Shares upon the vesting of
a Restricted Stock Unit shall be delayed in the event the Company reasonably
anticipates that the issuance of Shares would constitute a violation of U.S.
federal securities laws, other applicable law, or Nasdaq rules. If the issuance
of the Shares is delayed by the provisions of this paragraph, such issuance
shall occur at the earliest date at which the Company reasonably anticipates
issuing the Shares will not cause such a violation. For purposes of this
paragraph, the issuance of Shares that would cause inclusion in gross income or
the application of any penalty provision or other provision of the Code or other
tax legislation applicable to Grantee is not considered a violation of
applicable law.   1.6   Tax; Withholding.

(a)   The Company shall determine the amount of any withholding or other tax
required by law to be withheld or paid by the Company or its Subsidiary with
respect to any income recognized by Grantee with respect to the Restricted Stock
Units or the issuance of Shares pursuant to the terms of the Restricted Stock
Units.

Universal Time-Based RSU Form (2011)

 

4



--------------------------------------------------------------------------------



 



(b)   Neither the Company nor any Subsidiary, Affiliate or agent makes any
representation or undertaking regarding the treatment of any tax or withholding
in connection with the grant or vesting of the Award or the subsequent sale of
Shares subject to the Award. The Company and its Subsidiaries and Affiliates do
not commit and are under no obligation to structure the Award to reduce or
eliminate Grantee’s tax liability.   (c)   Notwithstanding the withholding
provision in the Plan:

  (i)   If in the tax jurisdiction in which Grantee resides a tax withholding
obligation arises upon vesting of the Award (regardless of when the Shares
underlying the Award are delivered to Grantee), then on each date the Award
actually vests, if (1) the Company does not have in place an effective
registration statement under the Securities Act of 1933, as amended (the
“Securities Act”) under which Grantee may sell Shares or (2) Grantee is subject
to a Company-imposed trading blackout, unless Grantee has made other
arrangements satisfactory to the Company, the Company will withhold from the
Shares to be delivered to Grantee such number of Shares as are sufficient in
value (as determined by the Committee in its sole discretion) to cover the
minimum amount of the tax withholding obligation.

  (ii)   If in the tax jurisdiction in which Grantee resides a tax withholding
obligation arises upon delivery of the Shares underlying the Restricted Stock
Units (regardless of when vesting occurs), then following each date the Award
actually vests, the Company will defer the delivery of the Shares otherwise
deliverable to Grantee until the earliest of (1) the date Grantee’s employment
with the Company (or a Subsidiary or Affiliate) is terminated (by either party),
(2) the date that the short-term deferral period under Section 409A of the Code
expires with respect to such vested Shares, or (3) the date on which the Company
has in place an effective registration statement under the Securities Act under
which Grantee may sell Shares and on which Grantee is not subject to a
Company-imposed trading blackout (the earliest of such dates, the “Delivery
Date”). If on the Delivery Date (1) the Company does not have in place an
effective registration statement under the Securities Act under which Grantee
may sell Shares or (2) Grantee is subject to a Company-imposed trading blackout,
unless Grantee has made other arrangements satisfactory to the Company, the
Company will withhold from the Shares to be delivered to Grantee such number of
Shares as are sufficient in value (as determined by the Committee in its sole
discretion) to cover the minimum amount of the tax withholding obligation.

Universal Time-Based RSU Form (2011)

 

5



--------------------------------------------------------------------------------



 



(d)   Grantee is ultimately liable and responsible for all taxes owed by Grantee
in connection with the Award, regardless of any action the Company or any of its
Subsidiaries, Affiliates or agents takes with respect to any tax withholding
obligations that arise in connection with the Award. Accordingly, Grantee agrees
to pay to the Company or its relevant Subsidiary or Affiliate as soon as
practicable, including through additional payroll withholding (if permitted
under applicable law), any amount of required tax withholding that is not
satisfied by any such action of the Company or its Subsidiary or Affiliate.

(e)   The Committee shall be authorized, in its sole discretion, to establish
such rules and procedures relating to the use of Shares of common stock to
satisfy tax withholding obligations as it deems necessary or appropriate to
facilitate and promote the conformity of Grantee’s transactions under this
Agreement with Rule 16b-3 under the Securities Exchange Act of 1934, as amended,
if such rule is applicable to transactions by Grantee.

1.7 Detrimental Activity. In the event the Committee determines or discovers
during or after the course of Grantee’s employment that Grantee committed an act
during the course of employment that constitutes or would have constituted Cause
for termination, the Committee shall have the right to cancel any or all of
Grantee’s then outstanding Awards (whether or not vested).
2 CERTAIN DEFINITIONS
Defined terms not defined in this Agreement but defined in the Plan shall have
the same definitions as in the Plan [and Appendix A].1
3 REPRESENTATIONS OF GRANTEE
Grantee hereby represents to the Company that Grantee has read and fully
understands the provisions of this Agreement, and Grantee acknowledges that
Grantee is relying solely on his or her own advisors with respect to the tax
consequences of this Award. Grantee acknowledges that this Agreement has not
been reviewed or approved by any regulatory authority in his or her country of
residence or otherwise.
 

      1   Include for grants under the 1996 and 2004 plans.

Universal Time-Based RSU Form (2011)

 

6



--------------------------------------------------------------------------------



 



4 NOTICES
All notices or communications under this Agreement shall be in writing,
addressed as follows:
To the Company:
Verint Systems Inc.
330 South Service Road
Melville, NY 11747-3201
U.S.A.
+(631) 962-9600 (phone)
+(631) 962-9623 (fax)
Attn: Chief Legal Officer
To Grantee:
as set forth in the Company’s payroll records
Any such notice or communication shall be (a) delivered by hand (with written
confirmation of receipt) or sent by a nationally recognized overnight delivery
service (receipt requested) or (b) sent certified or registered mail, return
receipt requested, postage prepaid, addressed as above (or to such other address
as such party may designate in writing from time to time), and the actual date
of receipt shall determine the time at which notice was given. Grantee will
promptly notify the Company in writing upon any change in Grantee’s mailing
address or e-mail address.
5 BINDING AGREEMENT
This Agreement shall be binding upon and inure to the benefit of the heirs and
representatives of Grantee and the assigns and successors of the Company.
6 ENTIRE AGREEMENT; AMENDMENT
The Plan, this Agreement and the Notice of Grant represent the entire agreement
of the parties with respect to the subject matter hereof. The Committee may
waive any conditions or rights under, amend any terms of, or alter, suspend,
discontinue, cancel or terminate, the Award; provided that any such waiver,
amendment, alteration, suspension, discontinuance, cancellation or termination
that would impair the rights of Grantee or any holder or beneficiary of the
Award previously granted shall not be effective as to the Grantee without the
written consent of Grantee, holder or beneficiary, further, provided, that the
consent of Grantee or any holder or beneficiary shall not be required to an
amendment that is deemed necessary by the Company to ensure compliance with (a)
Dodd-Frank Wall Street Reform and Consumer Protection Act of 2010 or any
regulations promulgated thereunder, including as a result of the implementation
of any recoupment policy the Company adopts to comply with the requirements set
forth in the Dodd-Frank Act and (b) Section 409A of the Code as amplified by any
Internal Revenue Service or U.S. Treasury Department regulations or guidance, or
any other applicable equivalent tax law, rule, or regulation, as the Company
deems appropriate or advisable.
Universal Time-Based RSU Form (2011)

 

7



--------------------------------------------------------------------------------



 



7 GOVERNING LAW
The rules and regulations relating to this Agreement shall be determined in
accordance with the laws of the State of New York, applied without giving effect
to its conflict of laws principles. Each party to this Agreement hereby consents
and submits himself, herself or itself to the jurisdiction of the courts of the
state of New York for the purposes of any legal action or proceeding arising out
of this Agreement. Nothing in this Agreement shall affect the right of the
Company to commence proceedings against the Grantee in any other competent
jurisdiction, or concurrently in more than one jurisdiction, or to serve
process, pleadings and other papers upon the Grantee in any manner authorized by
the laws of any such jurisdiction. The Grantee irrevocably waives:
(a) any objection which it may have now or in the future to the laying of the
venue of any action, suit or proceeding in any court referred to in this
Section; and
(b) any claim that any such action, suit or proceeding has been brought in an
inconvenient forum.
8 SEVERABILITY
If any provision of this Agreement is or becomes or is deemed to be invalid,
illegal or unenforceable in any jurisdiction or as to any person or this
Agreement, or would disqualify this Agreement under any law deemed applicable by
the Committee, such provision shall be construed or deemed amended to conform to
the applicable laws, or if it cannot be construed or deemed amended without, in
the determination of the Committee, materially altering the intent of this
Agreement, such provision shall be stricken as to such jurisdiction, person or
this Agreement and the remainder of this Agreement shall remain in full force
and effect.
9 ONE-TIME GRANT; NO RIGHT TO CONTINUED SERVICE OR PARTICIPATION; EFFECT ON
OTHER PLANS
The award evidenced by this Agreement is a voluntary, discretionary bonus being
made on a one-time basis and it does not constitute a commitment to make any
future awards. Neither this Agreement nor the Notice of Grant shall be construed
as giving Grantee the right to be retained in the employ of, or in any
consulting relationship to, or as a director on the Board or board of directors,
as applicable, of, the Company or any Subsidiary or Affiliate of the Company.
Further, the Company or a Subsidiary or Affiliate of the Company may at any time
dismiss Grantee from employment or discontinue any consulting relationship, free
from any liability or any claim under the Plan or this Agreement, unless
otherwise expressly provided in the Plan, this Agreement or any applicable
employment contract or agreement. Payment received by Grantee pursuant to this
Agreement and the Notice of Grant shall not be considered salary or other
compensation for purposes of any severance pay or similar allowance and shall
not be included in the determination of benefits under any pension, group
insurance or other benefit plan of the Company or any Subsidiary or Affiliate in
which Grantee may be enrolled or provided under the terms of such plans, or as
determined by the Board.
Universal Time-Based RSU Form (2011)

 

8



--------------------------------------------------------------------------------



 



10 NO STRICT CONSTRUCTION
No rule of strict construction shall be implied against the Company, the
Committee, or any other person in the interpretation of any of the terms of this
Agreement, the Notice of Grant or any rule or procedure established by the
Committee.
11 USE OF THE WORD “GRANTEE”
Wherever the word “Grantee” is used in any provision of this Agreement under
circumstances where the provision should logically be construed to apply to the
executors, the administrators, or the person or persons to whom the Restricted
Stock Units may be transferred by will or the laws of descent and distribution,
the word “Grantee” shall be deemed to include such person or persons.
12 FURTHER ASSURANCES
Grantee agrees, upon demand of the Company or the Committee, to do all acts and
execute, deliver and perform all additional documents, instruments and
agreements which may be reasonably required by the Company or the Committee, as
the case may be, to implement the provisions and purposes of this Agreement.
13 CONSENT TO TRANSFER PERSONAL DATA
The Company and its Subsidiaries hold certain personal information about
Grantee, that may include Grantee’s name, home address and telephone number,
date of birth, social security number or other employee identification number,
salary, nationality, job title, any Shares of stock held in the Company, or
details of any entitlement to Shares of stock awarded, canceled, purchased,
vested, or unvested, for the purpose of implementing, managing, and
administering the Award or the Agreement (“Data”). The Grantee hereby agrees
that the Company and/or its Subsidiaries may transfer Data amongst themselves as
necessary for the purpose of implementation, administration, and management of
Grantee’s participation in the Award or the Agreement, and the Company and/or
any of its Subsidiaries may each further transfer Data to any third parties
assisting the Company in the implementation, administration, and management of
the Award or the Agreement. These recipients may be located throughout the
world, including outside the Grantee’s country of residence (or outside of the
European Economic Area, for Grantees located within the European Economic Area).
Such countries may not provide for a similar level of data protection as
provided for by local law (such as, for example, European privacy directive
95/46/EC and local implementations thereof). Grantee hereby authorizes those
recipients — even if they are located in a country outside of Grantee’s country
of residence (or outside of the European Economic Area, for Grantees located
Universal Time-Based RSU Form (2011)

 

9



--------------------------------------------------------------------------------



 



within the European Economic Area) — to receive, possess, use, retain, and
transfer the Data, in electronic or other form, for the purpose of implementing,
administering, and managing Grantee’s participation in the Award or the
Agreement, including any requisite transfer of such Data as may be required for
the administration of the Award or the Agreement and/or the subsequent holding
of Shares of stock on Grantee’s behalf by a broker or other third party with
whom Grantee or the Company may elect to deposit any Shares of stock acquired
pursuant to the Award or the Agreement. Grantee is not obliged to consent to
such collection, use, processing and transfer of personal data and may, at any
time, review Data, require any necessary amendments to it, or withdraw the
consent contained in this Section by contacting the Company in writing. However,
withdrawing or withholding consent may affect Grantee’s ability to participate
in the Award or the Agreement. More information on the Data and/or the
consequences of withholding or withdrawing consent can be obtained from the
Company’s legal department.
14 GOVERNING PLAN DOCUMENT
This Agreement is subject to all the provisions of the Plan, the provisions of
which are hereby made a part of this Agreement, and is further subject to all
interpretations, amendments, rules and regulations which may from time to time
be promulgated and adopted pursuant to the Plan. In the event of any conflict
between the provisions of this Agreement and those of the Plan, the provisions
of the Plan control.
15 CERTAIN COUNTRY-SPECIFIC PROVISIONS
For residents of the UK only:
Grantee agrees, as a condition to its acceptance of the Award, to satisfy any
requirement of the Company or any Subsidiary that, prior to vesting of all or
any part of the Award, Grantee enter into a joint election under section 431(1)
of the UK Income Tax (Earnings and Pensions) Act 2003, the effect of which is
that the Shares issued on vesting will be treated as if they were not restricted
securities.
Tax withholding obligations under this Agreement shall include, without
limitation:
(i) United Kingdom (UK) income tax; and
(ii) UK primary class 1 (employee’s) national insurance contributions.
For residents of Canada only:
I acknowledge having requested that this Agreement and all documents referred to
herein be drafted in the English language. Je reconnais également avoir exigé
que ce document ainsi que tout document auquel ce document fait référence,
soient rédigés en langue anglaise.
Universal Time-Based RSU Form (2011)

 

10



--------------------------------------------------------------------------------



 



Tax withholding obligations under this Agreement shall include federal and
provincial income tax, Canadian Pension Plan contributions, and Employment
Insurance premiums (including the provincial equivalents) as applicable.
For residents of Hong Kong only:
The Data Protection Principles specified in the Personal Data (Privacy)
Ordinance (Cap. 486 of the Laws of Hong Kong will apply to any Data upon its
transfer to any place outside of Hong Kong).
For residents of Israel only:
By my signature on this Agreement, I acknowledge that the Award is granted under
and governed by (i) this Agreement, (ii) the Plan, a copy of which has been
provided to me or made available for my review, (iii) the Israeli Supplement
(“the Supplement”), a copy of which has been provided to me or made available
for my review; (iv) Section 102(b)(2) of the Income Tax Ordinance (New Version)
— 1961 and the Rules promulgated in connection therewith, and (v) the Trust
Agreement, a copy of which has been provided to me or made available for my
review. Furthermore, by my signature on this Agreement, I agree that the Awards
will be issued to the Trustee to hold on my behalf, pursuant to the terms of the
Section 102, the Section 102 Rules and the Trust Agreement.
In addition, by my signature on this Agreement, I confirm that I am familiar
with the terms and provisions of Section 102, particularly the Capital Gains
Track described in subsection (b)(2) thereof, and I agree that I will not
require the Trustee to release the Awards or Company shares to me, or to sell
the Awards or Company shares to a third party, during the Holding Period, unless
permitted to do so by applicable law.
All capitalized terms in this undertaking shall have the meaning granted to them
under the Supplement.
END OF AGREEMENT
Universal Time-Based RSU Form (2011)

 

11



--------------------------------------------------------------------------------



 



[Appendix A
CERTAIN DEFINITIONS
For purposes of this Agreement, the following terms have the following
meanings:]2
[“Cause” as a reason for Grantee’s termination of employment or service shall
have the meaning assigned such term in the employment, severance or similar
agreement, if any, between Grantee and the Company or a Subsidiary or Affiliate
of the Company. If Grantee is not a party to an employment, severance or similar
agreement with the Company or a Subsidiary or Affiliate of the Company in which
such term is defined, then “Cause” shall mean Grantee’s: (A) conviction of, or
plea of guilty or nolo contendere to, a felony or indictment for a crime
involving dishonesty, fraud or moral turpitude; (B) willful and intentional
breach of Grantee’s obligations to the Company or a Subsidiary or Affiliate of
the Company; (C) willful misconduct, or any dishonest or fraudulent act or
omission; (D) violation of any securities or financial reporting laws, rules or
regulations or any policy of the Company or a Subsidiary or Affiliate of the
Company relating to the foregoing; (E) violation of the policies of the Company
or a Subsidiary or Affiliate of the Company on harassment, discrimination or
substance abuse; or (F) gross negligence, gross neglect of duties or gross
insubordination in Grantee’s performance of duties with the Company or a
Subsidiary or Affiliate of the Company.]3
[“Continuous Service” means that the provision of services to the Company or a
Subsidiary or Affiliate in any capacity of employee, director or consultant is
not interrupted or terminated. In jurisdictions requiring notice in advance of
an effective termination as an employee, director or consultant, Continuous
Service shall be deemed terminated upon the actual cessation of providing
services to the Company or a Subsidiary or Affiliate notwithstanding any
required notice period that must be fulfilled before a termination as an
employee, director or consultant can be effective under applicable labor laws.
Continuous Service shall not be considered interrupted in the case of (i) any
approved leave of absence, (ii) transfers among the Company, any Subsidiary or
Affiliate, or any successor, in any capacity of employee, director or
consultant, or (iii) any change in status as long as the individual remains in
the service of the Company or a Subsidiary or Affiliate in any capacity of
employee, director or consultant. An approved leave of absence shall include
sick leave, military leave, or any other authorized personal leave.] 4
[“Share” means the common stock of the Company, par value $.001 per share, or
such other class or kind of shares or other securities resulting from the
adjustment application under the Plan.]5
 

      2   Include for grants under the 1996 and 2004 plans.   3   Include for
grants under the 1996 and 2004 plans.   4   Include for grants under the 1996
plan.   5   Include for grants under the 1996 and 2004 plans.

Universal Time-Based RSU Form (2011)

 

12



--------------------------------------------------------------------------------



 



[“Subsidiary” means any corporation (other than the Company) in an unbroken
chain of corporations beginning with the Company (or any subsequent parent of
the Company) if each of the corporations other than the last corporation in the
unbroken chain owns stock possessing 50% or more of the total combined voting
power of all classes of stock in one of the other corporations in such chain.]6
 

      6   Include for grants under the 1996 plan.

Universal Time-Based RSU Form (2011)

 

13